                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 FLORENCE CRAMER,                      )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )           1:20-cv-00095-MOC-WCM
                                       )
                 vs.                   )
                                       )
 ETHICON, INC., ET AL.,                )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 25, 2021 Order.

                                               January 25, 2021




     Case 1:20-cv-00095-MOC-WCM Document 22 Filed 01/25/21 Page 1 of 1
